 CONSTRUCTION &GENERAL LABORERSConstruction&General Laborers Local Union 1290(Walters Foundations,Inc.) and James R. Willard,Attorney.Case 17-CP-129April 30, 1973DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn August 21, 1972, Administrative Law Judge IThomas D. Johnston issued the attachedDecision inthis proceeding. Thereafter, General Counsel and theCharging Party filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard hasdelegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided toaffirmthe rulings,findings, andconclusionsof the Administrative Law Judge, to theextent consistentherewith, and to adopt his recom-mended Order.As grounds for dismissing the complaintin its en-tirety, the Administrative Law Judge found: (a) Thatthe General Counsel had failed to establish by a pre-ponderance of the evidence that the Respondent'spicketing violated the Act, and (b) that evenassumingthe picketing was for the proscribed recognitional andorganizational objects alleged in the complaint, it didnot, in any event, exceed a reasonable period of timenot to exceed 30 days from the commencement ofsuch picketing, as provided in Section 8(b)(7)(C) ofthe Act. We agree with the Administrative Law Judgethat ground (b) alone constitutesa sufficientbasis fordismissingthe instant complaint? Accordingly, wehereby dismiss the complaint on thatbasis alone, andwithout passing upon the Administrative Law Judge'srulings, findings, and conclusions in regard to ground(a).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyiThe title of "Trial Examiner"was changed to "Administrative LawJudge"effective August 19, 19722SeeDistrict65,Retail,Wholesale&Department StoreUnion,AFL-CIO(Eastern Camera & PhotoCorp),141 NLRB 991:CulinaryWorkers, Cooks,Bartenders and Hotel-Motel ServiceEmployees,Local,No 62,Hotel-Restau-rant Employees and Bartenders International Union,AFL-CIO (Tropics Enter-prises, Inc, d/b/a TropicanaLodge),172 NLRB 419397orders that the complaint be, and it hereby is, dis-missed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Trial Examiner: This case I washeard at Kansas City, Missouri, on May 31, 1972,2 pursuantto a charge filed by James R. Willard, Attorney, on March28 and a complaint issued on April 20:The complaint alleges that the Construction & GeneralLaborers Local Union 1290 (herein referred to as the Re-spondent), violated Section 8(b)(7)(C) of the National La-bor Relations Act, as amended (herein referred to as theAct), by picketing or causing to be picketed two construc-tion jobsites with objects of forcing and requiring WaltersFoundations, Inc. (herein referred to as the Company), torecognize or bargain with Respondent as the collective-bargaining representative of certain of the Company's em-ployees or to force those employees to accept or selectRespondent or another labor organization as their collec-tive-bargaining representative.Respondent in its answer filed on April 25, while admit-ting it engaged in certain picketing against the Companywhich it contended was lawful, denied having violated theAct.The parties at the hearing were afforded full opportunityto introduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally on the record, and to submitbriefs.Upon the entire record in this case and from my observa-tion of thewitnesses,and after due consideration of thebriefs filed by the Charging Party and Respondent,3 I here-by make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERWalters Foundations,Inc.,with its principal office andplace of business located at Paola,Kansas, is engaged inbusiness as a foundation subcontractor. During the courseof its operationsthe Companyannually performs servicesvalued in excess of $50,000 for customers located in theState of Kansas, each of which customers annually purchas-es goods or services valued in excess of $50,000 from direct-ly outside the State of Kansas.Respondent admits and I find that the Company is en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act."iThe appearance by Attorney Robert L. Uhlig on behalfof the firm ofBlake & Uhlig as counsel for Respondentwas made at the timebriefs weresubmitted2All the dates referred to are in 1972unless otherwise stated.JGeneral Counsel did not submita brief.° Respondent orally amended itsanswer admitting the jurisdictional alle-gations contained in the complaint.203 NLRB No. 67 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE LABORORGANIZATION INVOLVEDRespondent admits, and I find,that it is a labor organiza-tion within the meaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Background and the PicketingHuckleberry Homes, Inc., a custom homebuilder wasconstructing homes in the Havencroft subdivision (hereinreferred to as the Havencroft jobsite) located at Olathe,Kansas. During early 1972 the Company which had previ-ously performed work for HuckleberryHomes,Inc.,wasperforming foundation construction work for it on the Ha-vencroft jobsite. The Company was also putting in a foun-dation and building a house for Frank Kamin (hereinreferred to as the Kamin jobsite, located on Highway 7 inthe vicinity of Olathe, Kansas.Respondent, which was neither certified to represent theCompany's employees nor had ever filed a petition with theNational Labor Relations Board seeking to represent them,picketed both jobsites at the areas where the Company'semployees were working. The caption displayed on thepicket signs was as follows:WaltersBreaking Down EstablishedWorking ConditionsLaborsL. U. 1290AFL-CIOThe picketing on the Havencroft jobsite began on Febru-ary 22 and continueduntilMarch 14 at whichtime thepicketing was enjoined by a State court pursuant to anaction brought by Huckleberry Homes, Inc s The picketingat the Kaminjobsite began on or about March 7 and contin-ued until March 14.6Although the injunction was lifted on the Havencroftjobsite on March 15 and work was performed by the Com-pany on that jobsite as well as the Kaminjobsite subsequenttoMarch 14, no further picketing occurred.'Following cessation of the picketing the two men whohad engaged in the picketingwereobserved on various oc-casions either on the Kamin jobsiteas late asMarch 18 orthe Havencroft jobsite up until March 23. On those occa-sions at the Havencroft jobsite they were either observeddriving vehicles through the jobsite orsittingat variouslocations a considerable distance from but within sight ofthe areas where the Company's employees were working.S The parties stipulated the dates of the picketing on the Havencroft job-site.6 The March 14 date isbasedon the testimonyof Respondent BusinessManager JosephRider. Although CompanyPresident Daniel Walters testi-fied the picketing continued at the Kaminjobsite untilMarch 18, he admittedhe didn't see the picket sign being carried on that date or see the man whohad been picketing with a picket sign.rWhile the recordindicates a United StatesDistrict Courtissued a tempo-rary injunctionenjoiningpicketingfollowing a hearing heldon April 26, thismatter was not fully establishedby the recordOn the Kaminjobsite the former picket was observedsittingat an undefined location. No picket signs were observed ordisplayed at either jobsite and other than merely being pre-sent on the jobsites the former pickets were not engaged inany conduct associated with the prior picketing. Accordingto Company President Walters who testified without objec-tion, during the actual picketing and the period followingthe picketing while the former pickets were at the jobsitesthe concrete companies, namely, Mo-Kan and OlatheReady-Mix, refused to delivery concrete to the jobsite.8 Norepresentatives of these companies testified and there is noevidence deliveries were actually attempted to be made atthe jobsites.B. The Object of Respondent's PicketingRespondentBusinessManager Rider who authorizedpicketing the Company's jobsites testified the purpose of thepicketing was to protest the Company's breaking down theworking conditions in the area by payingits employees lessthan the negotiated area wages and fringebenefits.Reportsof this nature had been received from members. The partiesstipulated the Company's employees were paid rates lowerthan those contained in Respondent's collective-bargainingagreementswith other area employers.The following evidence was offered to establish the ob-jects of Respondent's picketing were for recognition andorganizationalpurposes rather than to protest theCompany'sfailureto meet area standardsas Respondentcontended.On the day after the picketing began on the Havencroftjobsite, Paul Young, a former employee of the Companywho was at the jobsite in connection with working for an-other contractor, approached the area where the Company'semployeeswereworking. Company President Walters testi-fied Young,9 after informing him the hall hadsenthim out,stated they had been warned before and wouldn't pour anyconcreteand a banner (picket) would be placed on the jobin 5 minutes.Young, after being ordered by Walters toleave, left but returned a fewminutes laterfollowed by oneof the pickets in his truck who got out and began picketingthe workarea.Young informed Walters they were under-bidding people which wouldn't be put up with, that peoplehad been hired to check their jobs, and that HuckleberryHomes, Inc., would get tired of waiting and be forced toreplace them. According to Walters, Young also told himthey had to pay scale and join the Union and the Companywould not be able to win if they went to court over thepicketing. In response toWalters' question, Young in-formed him he was being paid a certain amount to pick-et 10RespondentBusinessManager Rider denied that PaulYoung, who was a member of Respondent, held any officeor position with Respondent or hadbeen engaged as apicket or paid by Respondent. Respondent Secretary-Trea-surer and Field Representative James Everhart stated he9Concrete deliveries were made to theCompany for a dayand a halffollowing service of the statecourtinjunction.9 According to PresidentWalters, in October 1971 Young hadthreatenedto gicket anotherjobsite,however, thejob wasnever picketedThere was no evidence Young picketed the jobsites involved CONSTRUCTION & GENERAL LABORERShad askedPaul Young, who hesaw at theHavencroft job-site and knewhad previously worked for the Company, tofind out whetherthe Companywas performingwork at acertain area on thejobsite becausethe pickuptruck parkedthere didnot have a sign on it." Although Young reportedthe Companywas workingthere Everhartwas not aware ofany conversation Young may have had with any of theCompany'sofficials.While Youngdid not testify at thehearing inthe testimonystipulatedto which he would testifyif called as a witness,Young corroborated Everhart's ver-sion of the incident.According to Young,while talking toWalterswhich conversationhe did not report toEverhart,he had asked Walterswhether hewas a union contractorand, upon Walters' replyhe wasn'tmentionedhe bet Wal-ters would get a banner on hisjob beforeitwas completed.Young wholaterobserved thejobsite being picketed deniedeither holding any positionwithor picketing for Respon-dent.AssumingYoungmade the statements attributed tohfim by Walters, I do not find the evidencesufficient to holdRespondentliable forsuch statementsYoung did not holdany positionwith Respondent except being a member andat jio time did he engage in the picketing.His limited pur-pcse as requestedby Everhartwas to ascertain whether theCompany,which wasalready being picketedat the Haven-croftjobsite,was working at a particular area.Thisrequestalone cannotreasonablybe construed either as a delegationof authorityto appointYoung as Respondent's spokesmanor hold it responsibleunderany agency theory forhis con-duct.12 Furtherno evidencewas offered to establish Younghad knowledgeof Respondent's objectin picketing theCompany. Therefore, I do not findRespondent was respon-sible for such statementsifmade by Young. Richard Ad-ams, anattorney who formerlyrepresentedthe Company,testified thaton March 6he went to Respondent's hall inconnectionwith the picketingat the Havencroftjobsite andasked to speak to one of Respondent's officers.An unidenti-fied man who said he was an officerinformedhim he wasn'thandlingthe matter but would havesomeone,probably Mr.Reinhold fromTopeka, call him. Adamsleft his card con-taining his telephone number.Later that day Adams re-ceived a telephone call at his office from someoneidentifying himself as anofficer ofRespondent located inKansasCity,who asked him if he representedthe Companyand said he had seen hiscard. Although Adamstestified hebelieved theperson gave his name as Mr.Boylan,his notesmade at the time do not list the nameBoylan but only thoseof Balin,Barbivan,and Barivan.When Adamsmentionedhe was expecting someone fromTopeka tocall him thecaller's response was he would handle it.Adamsthen askedthe caller what he wanted.He repliedthey wanted $5.71 anhourand 48 cents in fringesand for them tosign up. WhenAdamsinquiredwhat the caller wantedsigned he replied hewouldsend him an agreementand ajoinder agreement.Bothstated they wanted to avoid problems.11Company President Walters acknowledged all of the Company's truckswere not marked with identifying signs and that he himself had taken signsoff of his own truck to make it harder for Respondent to spotizUnder Sec 13 of the Act in determining agency,the question of whetherspecific acts performed were either authorized or subsequently ratified is notcontrolling.399The followingmorningAdamsreceived in the mail blankcopiesof a monthlyremittancereport forthe Laborers-FringeBenefits Program;the joint agreement between theBuilders Association of KansasCity,Missouri,and LocalUnions Numbers 264, 1290, and 555 of the WesternMissou-ri and KansasLaborers' District Councilaffiliatedwith theLaborers'InternationalUnion of North America, AFL-CIO; and aLaborerscontractstipulation which includedthe namesof Local Nos. 264, 555, and 1290 ofthe KansasCity Laborers District Council of theInternational HodCarriersBuilding andCommon Laborers Union of Amen-ca, AFL-CIO. The envelope in which thedocuments werereceivedwas apparently destroyed.Respondent PresidentLeo Boylandenied ever having aconversationwithor mailingany documentsto an attorneynamedRichard Adams or anyoneelse claiming to representthe Company.Respondent Business Manager Rider testi-fied without contradictionthatwhenever copies of jointagreements and contract stipulations,which are available atRespondent's offices,are mailedout theyare always datedand signedby him beforebeing sent.As previously notedthe documents receivedby Adamswere blank and the docu-ments themselves indicatethey also apply to use by localunionsother thanRespondent.Under thesecircumstances,includingAttorney Adams'failure toidentifythose personswith whomhe spoke,Presi-dent Boylan'sdenial he made such a telephone call ormailed the documents, and Business ManagerRider's unre-futed testimony such documents when mailedby Respon-dent are signedand dated by him whereasthose here wereblank and in addition used bylocal unions other than Re-spondent,Ifind the evidence insufficient to establishRespondent's representatives either made such a telephonecall or mailed the documentsto Adams.George Logan,Who is secretaryand business consultantfor the Company, on directexamination testified that onMarch 23 he contactedRespondent Business Manager Rid-er bytelephone inquiringwhat they should do to have thepicket removed. Rider, aftersuggesting having a meetingwith himselfand two otherunidentified agents, told himtheywere going to need union carpenters and drivers. WhenLogan indicatedthe Company had five trucks,Rider statedhe would need one union driver and carpenter but a laborercould be usedto drive materials or equipment from one jobto another.Rider thenstated ifthey signedup with themthey would be protectedmentioninghe had 21counties inKansas.When Loganinquiredwhether theywould be ableto work inLawrence and Topeka without anytrouble if theysigned up,Rider's response was he wouldn't have any trou-ble in Leavenworthand Shawnee Countiesalthough theyweren't in his jurisdiction.13Rider mentionedthe Companyhad performedwork in Joplin and statedhe could give themthe same protection in Missouri and get crews to work forthem therealthough thewage scales were different. Riderfurther statedhe couldgive them protection as far as thedrivers and carpenters were concerned because of theweight hecarried withthem.Under cross-examination how-ever,Logan acknowledgedhe could not recall the exactsequence of the conversation although he had made notes.13Lawrenceis inDouglas County 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen confronted with his testimony previously given in theFederal District Court proceeding Logan admitted in relat-ing his conversation with Rider he had only stated Riderhad said he was going to need carpenters and drivers as wellas laborers but made no mention of their being union. Al-though Logan now claims he was quite positive Rider usedthe word union, this assertion was based on a review of hisnotes which weren't produced at the hearing and not neces-sarily on his own independent recollection. Logan also ac-knowledged under cross-examinationRiderdidnotmention picketing or any condition under which picketswould be removed. Further on cross-examination Loganadmitted he had asked Rider what territory he covered andwhether they would be protected in Lawrence and Topekaif they signed up.William Young, who is associated with the firm of GeorgeH. Logan and Associates and testified he listened in on thetelephone conversation at the request of George Logan,stated after Logan had asked Rider what he wanted themto do Rider suggested they have a meeting and he wouldbring a couple of his agents with him. Rider stated they werenot trying to work a hardship on the Company. AfterLogan in response to Rider's question replied the Companyhad five trucks, Rider stated they would need one uniondriver, one union carpenter, and the rest could be unionlaborers but gave an example whereby it would be permissi-ble to permit a laborer to drive. Logan specifically askedabout Lawrence and Topeka whether Rider stated he hadjurisdiction in 21 counties but not in Shawnee or Leaven-worth Counties. However, he stated they wouldn't havetrouble in those areas because he carried enough weightwhere there would be no problem as long as they stayed offcommercial construction. Rider mentioned the Companyhad performed work in the Parsons area and Logan agreed.Rider then pointed out the wage scale in the southern areawas different than in the Wyandotte-Johnson county area,but stated they could help him by getting crews from thatarea when working there.Although Logan and Young each made seperate notesduring the conversation, then compared notes, and con-densed them into one set of notes, Young in his testimonydid not corroborate Logan's testimony concerning Rider'sreferences to the Company's signingup with Respondentand under cross-examination admitted he did not recall theword "protection" being used during the conversation.BusinessManager Rider's version of the conversationwas Logan requested a meeting whereupon he suggested adate. After remarking he had attended a meeting held theprevious night in Pittsburg where some contractors hadmentioned the Company,14 he asked Logan what areas hewanted to discuss since he had six agents working in differ-ent areas.When Logan replied Olathe, Lawrence, andTopeka he informed him he only covered 21 counties inKansas which didn't include Topeka. He denied Leaven-worth was mentioned. Logan asked who performed base-ment foundation work whereupon Rider replied carpenters,laborers, and truckdrivers who worked together as a com-posite crew but informed him he could only speak for the14George Logan acknowledged Rider had mentioned the Pittsburg meet-inglaborers. Rider denied he had brought up the other craftsor told Logan he would give him protection or that thepicketing was discussed Further Logan didn't tell him thenumber of trucks which the Company hadRespondent Secretary-Treasurer and Field Representa-tive James Everhart who listened in on the telephone con-versation between Rider and Logan corroborated Rider'stestimony that Logan requested the meeting and broughtthe subject of who would be involved in the foundationcrew. He denied anything was said about signing a contract,picketing, or the specific number of trucks which the Com-pany possessed.Rider and Everhart both denied and Logan and Youngboth admitted that during the conversation the Companywas not told it either had to sign a contract, use unionemployees, or that the Company's employees had to be-come union members. Neither did Rider request Logan to,recognize Respondent as the bargaining representative of/the Company's employees. Although the conversation end-ed with Logan stating he would contact Walters and thenget in touch with Rider, Logan did not do so.Based on a consideration of the testimony of each of t!--four witnesses, I do not find sufficient credible evidence toestablish that Rider made statements to the effect the pick-ets would be removed if the Company used union employ-ees or that if the Company signed up with Respondent itwould be protected as Logan alleged. In making this findingwhich is consistent with the testimony of both Rider andEverhart,15 I note that Young failed to corroborate Logan'stestimony about either the Company signing up or receivingprotection. Although Logan now alleges as does Young thatRider had stated they needed union employees, such testi-mony by Logan is inconsistent with his previous testimonygiven in Federal court on this crucial point and the basis ofhis present testimony on this same point apparently is notbased solely on his own independent recollection. SinceYoung's testimony stands urcorroborated and inconsistentwith that of both Rider and Young concerning using unionemployees, I do not credit it. Further the picketing hadalready ceased prior to this conversation. 16 For these rea-sons I credit Rider's version of the conversation corroborat-ed by Everhart and therefore find no statements were madepertaining to either recognition by the Company or organi-zation of its employees.While certain evidence was adduced that Respondenthad picketed the Company's jobs in Topeka in the fall of1970 and in Lawrence on two occasions either -in 1969 or1970 in addition to picketing at Lawrence in May 1971 asreported in the Board's decision inLaborers Union Local1290 (Walters Foundation, Inc),195 NLRB 370,17 of which13The Charging Party's attorney offered into evidence for impeachmentpurposesa signed statementgiven by Everhart in which he hadstated thecomplete conversation was set forth whereas his actual testimony exceededthat recordedin the statementSince this wasan unsworn statementpreparedby Everhart himself and in view of his explanationconcerninghis presentrecollection, I do not find such statement to constitutea sufficient basis forimpeaching his testimonyimpeachingWhile Everhart explained he had listened in on the telephoneconversa-tion because he had a picket on the Company, the evidence herein foundestablishes the picketing had already ceased17The caption of the picket signs in the reportedDecision issued onFebruary I I was substantially the same as used in theinstant case CONSTRUCTION & GENERALLABORERS401Ihave been requested and have taken official notice, theonly evidence submitted at the hearing to establish the basisfor the picketing was as follows: Robert Schmid, a foremanfor the Company, testified in December 1969 while theCompany was performing work for Lawrence ConstructionCompany he attended a meeting arranged by that employerwith representatives of the Carpenters Union, the Ironwork-ers Union or Steelworkers Union, and the Laborers Union.The only representative he could identify was RespondentBusinessManager John Rider.'s According to Schmid theIronworkers representative who actedas spokesman in-quired whether he was going to put on a component crewincluding laborers, carpenters, and ironworkers, whereup-on he replied he wasn't but stated he thought they had comethere to negotiate. In reply to Schmid's question he wasadvised they were bothering his Company rather than otheremployers because he was big enough to get somethingfrom. Although the jobsite was being picketed with signscaptioned "Breaking Down Established Working Condi-tions,Unfair Labor," it was not established the name ofwhich if any union appeared on the sign.as the representative of the Company's employees and thatno representation petition was filed, however, itasserts itspicketing was lawful.Having alreadymadecertain findingssupra,wherein Icredited RespondentBusiness ManagerRider's version ofhis March 23 conversation with the Company Secretary andBusinessConsultant Logan and further found Respondentwas not responsible either forstatementsallegedly made byPaul Young or to Attorney Richard Adams, the only issuesremainingare whether the picketingitself wasfor the pros-cribed objects or was conducted for more thana reasonabletime."The caption on the picket signs, whichis consistent withthe testimony of RespondentBusiness Manager Rider as tothe purpose of the picketing, protests the Company's failureto maintain areastandards which the Company admits fail-ing to do. Picketing for such an object is not for the pros-cribed objects of recognitionor organizationunder the Actand is therefore lawful.22Therefore, in the absence of any other probative evidenceas here to establish the picketing was for the proscribedobjects alleged, General Counselhas failedto establish bya preponderance of the evidence,as ishis burden, thatC. Analysisand ConclusionsGeneral Counsel contends, while Respondentdenies,Respondent's picketing of the Company's jobsites was forrecognitional and organizational objects proscribed by Sec-tion 8(b)(7)(C) of the Act and was therefore unlawful. Thissection of the Act 19 prohibits picketing by a noncertifiedunionfor recognitional or organizational objects for a rea-sonable time not exceeding 30 days without a representationpetition being filed2° Respondent admits it was not certified18According to Foreman Schmid, John Rideris the son of RespondentBusinessManager Joseph Rider.i9 Sec.8(b)(7)(C) of the Act provides as follows.It shall be an unfair labor practicefor a labororganization or itsagents-Respondent's picketing violated the Act.However, assumingarguendo,the picketing was for theobjects proscribed inasmuch as it only lasted 22 days, I donot find such limited period sufficient to constitute a rea-sonable time as required by the Act. While the Act does notdefine "reasonable time," violations where picketing hasoccurred less than 30 days are limited to those cases involv-ing unusual circumstances in connection with picketingsuch as threats or acts of violence 23 Thus, picketing such ashere for a period of 22 days with only deliveries being re-fused does not constitute a reasonable time contemplatedby the Act 24While the Charging Party contends the picketing extend-ed beyond cessation of the actual picketing on March 14 byvirtue of the continued presence of the former pickets at thejobsites, I do not find their mere presence constituted anto picket or cause to be picketed, or threaten to picket or cause to bepicketed,any employer where an object thereof is forcing or requiringan employer to recognize or bargain with a labor organization as therepresentative of his employees,or forcing or requiring the employeesof an employer to accept or select such labor organization as theircollective bargaining representative,unless such labor organization iscurrently certified as the representative of such employees.where such picketing has beenconductedwithout a petition undersection 9(c) being filed within a reasonable period of time not toexceed thirtydaysfrom the commencement of such picketing.Provid-ed,That whensuch a petition has been filed the Board shall forthwith,without regard to the provisions of section 9(c)(l) or the absence ofa showing of a substantial interest on the part of the labor organiza-tion,direct an election in such unit as the Board finds to be appropri-ate and shall certify the results thereof.Provided further,That nothingin this subparagraph(C) shall beconstrued to prohibit any picketingor other publicity for the purpose of truthfullyadvising the public(including consumers) that an employer does not employmembers of.or have a contract with,a labor organization,unless an effect of suchpicketing is to induceany individual employed byany other personin the course of hisemployment,not topick up, deliver or transportany goods or not to perform any serviceextension of such picketing.Concededly,the absence ofpicket signs does not preclude a finding picketing has oc-curred 25However,the case26 cited bythe Charging Partyis distinguishable for there the union members were postedin front of the office to confront both employees and cus-tomers,whereas here the evidence only established the for-mer pickets were on occasions observed either driving20 InternationalHod Carriers Building andCommonLaborersUnion ofAmerica,Local 840(C A BhnneConstructionCompany),135 NLRB 1153.2iThe prior incidents of picketing at other jobsites were too remote andnot sufficiently developed on the record to shed light on the objects of thepicketing involved here.22 SeeHouston Building and Construction TradesCouncil(Claude EverettConstructionCompany),136 NLRB 321;International Hod Carriers,Buildingand Common Laborers'Union of America,Local No.41, AFL-CIO (CalmutContractors Association),133 NLRB 512.23 SeeDistrict 65, Retail,Wholesale & DepartmentStoreUnion,AFL-CIO(Eastern Camera&Photo Corp),141NLRB 991.24 SeeCulinaryWorkers, Cooks,Bartenders and Hotel-Motel Service Em-ployees, Local No 62,et aL(Tropicana Lodge),172 NLRB 419.sUnited MineWorkers ofAmerica,District 12, el aL(Traux-Traer CoalCompany),177 NLRB213, 218.26Lumber and Sawmill Workers Local UnionNo. 2797 (Stoltze Land &LumberCompany),156 NLRB 388. 402DECISIONSOF NATIONALLABOR RELATIONS BOARDthrough thejobsites or located at various locations consider-ably distant from albeit within sight of the areas where theCompany's employees were working, while during the actu-al picketing it had been confined to workareas.The factconcrete suppliers without any confrontations or appeals bythe former pickets had advised they wouldn'tmake deliver-ies during their presence on the jobsites where other em-ployers were also working is not alone sufficient to legallyconclude they were engaged in picketing.Therefore,for thereasons stated,assuming the actual picketing was for theproscribedrecognitional and organizational objects alleged,I find and would recommend dismissing the complaint onthe basis the picketing did not continue for a reasonabletime required by the Act for finding a violation.Act.2.Construction&GeneralLaborers LocalUnion 1290 isa labor organization within the meaning of Section 2(5) ofthe Act.3.The evidence does not prove that the Respondent vio-lated Section8(b)(7)(C) of thaAct, as alleged.Uponthe foregoing findings of fact,conclusions of law,and the entire record in the case,I hereby issue the followingrecommended:27ORDERIt is hereby ordered that the complaint herein be, and ithereby is,dismissed in its entirety.CONCLUSIONS OF LAW1.Walters Foundations,Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) of thezr In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulationsof the National Labor RelationsBoard,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings,conclusions, and Order,and allobjectionsthereto shall be deemedwaived for all purposes